Name: Commission Regulation (EEC) No 2708/80 of 23 October 1980 amending Regulation (EEC) No 2826/79 laying down special detailed rules in respect of import and export licences in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24 . 10 . 80 Official Journal of the European Communities No L 280/ 17 COMMISSION REGULATION (EEC) No 2708/80 of 23 October 1980 amending Regulation (EEC) No 2826/79 laying down special detailed rules in respect of import and export licences in the wine sector Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 1990/80 (2), and in particular Article 16 (3) thereof, Whereas, pursuant to Article 3 of Commission Regula ­ tion (EEC) No 2826/79 (3), import and export licences are valid with effect from their date of issue until the end of the third month following ; Whereas the Act of Accession of Greece lays down that import licences shall no longer be applicable with effect from 1 January 1981 in trade between the Community as at present constituted and Greece ; whereas, accordingly, the period of validity of licences with Greece entered as the country of origin or desti ­ nation should be restricted to 31 December 1980 ; HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is hereby added to Article 3 of Regulation (EEC) No 2826/79 : 'However, licences with "Greece" entered in sections 13 or 14 shall be valid only until 31 December 1980 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 October 1980 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 54, 5 . 3 . 1979, p . 1 . (2 ) OJ No L 195, 29 . 7. 1980, p . 6 . P) OJ No L 320, 15 . 12. 1979, p . 43 .